Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Maria Abreu appeals the district court’s order granting summary judgment for the Defendants and its subsequent order denying her motion to alter or amend the judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm both the judgment of the district court and its order denying Abreu’s post-judgment motion. Abreu v. Countrywide Bank, N.A., No. 8:08-cv-02635-RWT (D. Md. July 24, 2009) & 2009 WL 2913509 (Sept. 3, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.